 



Exhibit 10.69
CROSS-LICENSE AGREEMENT
     THIS AGREEMENT, entered into this 24th day of April, 2007, by and between
Cardiac Science Corporation, a Delaware corporation with a principal place of
business at 3303 Monte Villa Parkway, Bothell, Washington 98021; Koninklijke
Philips Electronics N.V., a Netherlands corporation with a principal place of
business at Groenewoudseweg 1, 5621 BA Eindhoven, Netherlands; and Philips
Electronics North America Corporation, a Delaware corporation with a principal
place of business at 1251 Avenue of the Americas, New York, New York, 10020
(collectively, the “Parties”).
RECITALS
     Whereas, the Parties are involved in a suit in the United States District
Court, District of Minnesota, filed on February 12, 2003, Civil Action
No. 03-1064, (the “Lawsuit”) for patent infringement relating to automated
external defibrillators.
     Whereas, the Parties decided to resolve the Lawsuit on mutually acceptable
terms as set forth herein and in the Settlement Agreement executed concurrently
herewith.
     In consideration of the mutual promises set forth below, the parties agree
as follows:
ARTICLE 1
1.0 Definitions
     For the purposes of this Agreement, the terms defined in this Article shall
have the meaning specified, and shall be applicable both in the singular and
plural forms.

  1.1   “Affiliates” as used in this Agreement means, with respect to each
Party, any and all corporations, limited liability companies, partnerships,
corporations joint ventures or other entities or any kind, directly or
indirectly, controlled by, controlling, or under the common control or a Party.
Any such entity shall be

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



      deemed to be an Affiliate only as long as such control exists. For
purposes of this definition, an entity shall be deemed to “control” another
entity when the controlling entity (i) is directly or indirectly the legal or
beneficial owner of more than 50% of the outstanding voting securities of a
corporate entity with the right to vote for the election of the directors (or
the equivalent thereof) or comparable voting interest in the entity, joint
venture or other non-corporate entity, or (ii) has possession, directly or
indirectly, of the power to direct (or cause the direction of) the management
and policies of the other entity or (iii) has control of the other entity under
applicable securities laws or regulations.     1.2   “Cardiac Science” shall
mean Cardiac Science Corporation and its Affiliates.     1.3   “Cardiac Science
Patents-in-Suit” shall mean those patents listed in Attachment A, and any
continuations, continuations-in-part, divisions, or substitutions of any patent
application thereof, and any reissues or reexaminations thereof, and any foreign
counterparts or equivalents.     1.4   “Effective Date” of the Agreement shall
be the date set forth in the first paragraph of this Agreement.     1.5  
“Entity” shall mean any corporation, firm, partnership, proprietorship, or other
form of business organization.     1.6   “Licensed Product” shall mean an
article within the field of automated external defibrillators that is made,
used, sold, offered for sale, or imported into a country and is covered by a
claim in any of the Cardiac Science Patents-in-Suit, Philips Patents-in-Suit,
Philips [**] Patents or Philips [**] Patent in force in that country or an
article within the field of automated external defibrillators whose method of

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



      manufacture or use is practiced in a country and whose method is covered
by a claim in any of the Cardiac Science Patents-in-Suit, Philips
Patents-in-Suit, Philips [**] Patents or Philips [**] Patent in force in that
country.     1.7   “Party” shall mean Cardiac Science Corporation, Koninklijke
Philips Electronics N.V., and/or Philips Electronics North America Corp., where
appropriate.     1.8   “Philips [**] Patents” shall mean [**] and [**], and any
continuations, continuations-in-part, divisions, or substitutions of any patent
application thereof, and any reissues or reexaminations thereof, and any foreign
counterparts or equivalents.     1.9   “Philips [**] Patent” shall mean [**],
and any continuations, continuations-in-part, divisions, or substitutions of any
patent application thereof, and any reissues or reexaminations thereof, and any
foreign counterparts or equivalents.     1.10   “Philips Electronics” shall mean
Philips Electronics North America Corporation and its Affiliates.     1.11  
“Philips Patents-in-Suit” shall mean those patents listed in Exhibit B, and any
continuations, continuations-in-part, divisions, or substitutions of any patent
application thereof, and any reissues or reexaminations thereof, and any foreign
counterparts or equivalents.     1.12   “Philips” shall mean Royal Philips,
Philips Electronics, and all Affiliates of either or both.     1.13   “Royal
Philips” shall mean Koninklijke Philips Electronics N.V. and its Affiliates.

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



ARTICLE 2
2.0 Grants

  2.1   Cardiac Science Patents-in-Suit: Cardiac Science hereby grants to
Philips a non-exclusive, fully paid-up, world-wide, royalty-free license,
without the right to sublicense, under the Cardiac Science Patents-in-Suit to
make, have made, use, sell, offer for sale, and import Licensed Products. This
license includes the right for customers (ultimate or in privity or other) to
use and/or sell such Licensed Products so made.     2.2   Philips
Patents-in-Suit: Philips hereby grants to Cardiac Science a non-exclusive, fully
paid-up, world-wide, royalty-free license, without the right to sublicense,
under the Philips Patents-in-Suit to make, have made, use, sell, offer for sale,
and import Licensed Products. This license includes the right for customers
(ultimate or in privity or other) to use and/or sell such Licensed Products so
made.     2.3   Philips [**] Patents: Philips hereby grants to Cardiac Science a
non-exclusive, fully paid-up, world-wide, royalty-free license, without the
right to sublicense, under the Philips [**] Patents to make, have made, use,
sell, offer for sale, and import Licensed Products. This license includes the
right for customers (ultimate or in privity or other) to use and/or sell such
Licensed Products so made.     2.4   Philips [**] Patent: Philips hereby grants
to Cardiac Science a non-exclusive, fully paid-up, world-wide, royalty-free
license, without the right to sublicense, under the Philips [**] Patent to make,
have made, use, sell, offer for sale, and import Licensed Products. This license
includes the right for customers (ultimate or in privity or other) to use and/or
sell such Licensed Products so made.

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



  2.5   As used in Article 2.1, “have made” means a license permitting Philips
to use a Third Party to make, in whole or in part, Licensed Products or a
portion thereof, but only for the account of, and for the use or resale by,
Philips, but, with respect to Third Parties, such license shall have effect only
for the portion of the design of the Licensed Product (or part thereof) that is
provided or owned by Philips and not for any portion of the design provided or
owned by the Third Party at the time of manufacture.     2.6   As used in
Articles 2.2, 2.3, and 2.4, “have made” means a license permitting Cardiac
Science to use a Third Party to make, in whole or in part, Licensed Products or
a portion thereof, but only for the account of, and for the use or resale by,
Cardiac Science, but, with respect to Third Parties, such license shall have
effect only for the portion of the design of the Licensed Product (or part
thereof) that is provided or owned by Cardiac Science and not for any portion of
the design provided or owned by the Third Party at the time of manufacture.    
2.7   This Agreement does not grant a license, implied or otherwise, to any
patent or patent application not otherwise defined. Except as expressly provided
in this Article, no other license is granted by the Parties under any
intellectual property rights, including patents, know-how, copyrights, trade
secrets, proprietary information and trademarks.

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



ARTICLE 3
3.0 Royalty

  3.1   Paid-up Royalty. Cardiac Science shall pay Philips Electronics One
Million U.S. Dollars ($1,000,000) within 10 business days of the Effective Date
of this Agreement as consideration for the fully paid-up license for the Philips
[**] Patent.

ARTICLE 4
4.0 Representations, Warranties, and Indemnifications

  4.1   No Conflicting Agreements. The Parties warrant that they and their
Affiliates have no agreements with any third party or commitments or obligations
that conflict in any way with their obligations under this Agreement. No Party
shall enter into any agreement, commitment or obligation during the term of this
Agreement that is in conflict with its obligations under this Agreement.     4.2
  Cardiac Science Ownership: Cardiac Science warrants that it is the owner of
all rights, title, and interest in the Cardiac Science Patents-in-Suit.     4.3
  Philips Ownership: Philips warrants that it is the owner of all rights, title,
and interest in the Philips Patents-in-Suit, Philips [**] Patents and Philips
[**] Patent.

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



ARTICLE 5
5.0 Confidentiality
     5.1 The Parties agree that the terms of this Agreement will be treated as
confidential and maintained in confidence by and between the Parties, their
attorneys, tax advisors/and or public accountants, and will not be disclosed to
any other person or entity other than their Affiliates. This obligation does not
apply when and to the extent such information is disclosed under a
confidentiality agreement to a third party who is a potential or actual assignee
of the License Agreement or a potential or actual beneficiary of the Settlement
Agreement, except (i) as may be required by law or pursuant to a protective
order entered or process issued by a court of law, including SEC regulations, or
administrative agency and (ii) that the terms of this Agreement may be disclosed
to outside legal counsel and independent outside auditors provided that such
outside legal counsel and independent outside auditors agree to maintain the
contents of this Agreement in confidence.
     5.2. Notwithstanding any other provision of Article 8, the Parties may
disclose to third parties the existence of this Agreement. The fact that the
parties have resolved this dispute by agreement and entered into a cross-license
shall not be confidential. The Parties will agree on an acceptable initial
statement for public release to be made upon dismissal of the Minnesota Action.

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



     5.3. In the event either party is compelled by any court or administrative,
judicial or quasi-judicial agency, or requested by any third party, to disclose
the Agreement, the party or party receiving the request or demand agrees to
notify the other party of such disclosure as required by law, including SEC
regulations, or in accordance with the order or notice compelling the
disclosure. If not otherwise required by law or such order or notice, the party
agrees to notify the other party at least ten (10) days prior to the date set
for disclosure, or within a reasonable time prior to the disclosure if the
request or demand is received less than fourteen (14) days prior to the
disclosure date.
ARTICLE 6
6.0 Unlicensed Competition and Litigation

  6.1   The Parties shall have the sole right to take, or not to take, any
measures deemed appropriate, including the bringing or defending of actions, to
prevent infringement of the Cardiac Science Patents-in-Suit, Philips
Patents-in-Suit, Philips [**] Patents, and Philips [**] Patent. The Parties
undertake no obligation or duty to enforce or settle or license any of the
Cardiac Science Patents-in-Suit, Philips Patents-in-Suit, Philips [**] Patents,
and Philips [**] Patent on any terms with any third party.

ARTICLE 7
7.0 Term and Termination

  7.1   This Agreement shall terminate of its own accord upon expiration of the
last to expire or be held finally invalid or unenforceable of all of the Cardiac
Science Patents-in-Suit, Philips Patents-in-Suit, Philips [**] Patents, and
Philips [**] Patent.

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



ARTICLE 8
8.0 Miscellaneous

  8.1   Personal Jurisdiction and Applicable Law. Any questions, claims,
disputes, remedies, or procedural matters regarding this Agreement shall be
governed by the laws of the State of Washington and of the United States,
without regard to the State of Washington’s principles of conflicts of law. The
Parties agree that the State of Washington has a substantial relationship to
this transaction and each Party agrees that the courts of Washington may
properly exercise personal jurisdiction over them in the courts thereof. The
Parties agree that except as stated in this paragraph, any and all dispute
resolution, including without limitation litigation relating to this Agreement,
shall be brought in the State of Washington in the state or federal court having
subject matter jurisdiction.     8.2   Severability. The provisions of this
Agreement shall be deemed separable. Therefore, if any part or provision of this
Agreement is rendered void, invalid or unenforceable in any jurisdiction in
which this Agreement is performed, then such part or provision shall be severed
from the remainder of the Agreement only as to such jurisdiction. Such severance
shall not affect the validity or enforceability of the remainder of this
Agreement.     8.3   Notices. Any and all communications required by this
Agreement shall be in writing and sent by first class mail, postage prepaid, and
addressed to the last known address of the Party to be served therewith. Notices
sent by Registered or Certified Mail, Return Receipt Requested, shall be
presumed to have been

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



  received.   Any notice to be given to the Parties shall be addressed to the
addresses as set forth below:

Cardiac Science Corporation
Attn: CEO
Cardiac Science, Corp.
3303 Monte Villa Parkway
Bothell, WA 98021-8969
Koninklijke Philips Electronics N.V.
c/o Philips Intellectual Property & Standards
Building WEP-3
P.O. Box 220
5600 AE Eindhoven
F.a.o.: IP Licensing Executive
Philips Electronics North America Corporation
1251 Avenue of the Americas
New York, New York, 10020
F.a.o. General Counsel

      Any change of address of a Party shall be promptly communicated in writing
to the other Party.     8.4   Integration, Amendment and Assignment. This
Agreement and the Settlement Agreement set forth the entire agreement among the
Parties relating to the subject matter contained herein. Neither this Agreement
nor any right or obligation hereunder shall be modified, amended, assigned or
discharged except as expressly stated in this Agreement or by a written
agreement signed by the Parties hereto.     8.5   Succession. This Agreement and
the Settlement Agreement, and the rights and obligations granted and undertaken
under both agreements, shall be binding upon

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



      and inure to the benefit of the Parties hereto, their successors,
trustee(s) or receiver(s) in bankruptcy and permitted assigns. A Party shall not
assign or transfer any rights under this agreement without prior written consent
of the other Parties, except that it may assign or transfer its rights and
obligations without prior written consent with a transfer of substantially all
of its defibrillation business.     8.6   Headings. The headings in this
Agreement are inserted for convenience only and shall not constitute a part
hereof.     8.7   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same instrument.     8.8  
Construction. This Agreement was negotiated between the Parties, each of whom
had the opportunity to consult with legal counsel during the negotiation,
drafting, and execution of this Agreement, and the Parties agree that this
Agreement shall not be construed against any Party as the drafter.     8.9   No
External Representations or Warranties. No Party has relied on any
representation of warranty of any kind in entering into this agreement, except
for those representations and warranties expressly set forth herein.

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives in duplicate as of the date and year
first above written.

              CARDIAC SCIENCE CORPORATION    
 
           
Date: April 24, 2007
  By   /s/ John Hinson
 
     John Hinson    
 
           President & Chief Executive Officer    
 
            KONINKLIJKE PHILIPS ELECTRONICS N.V.    
 
           
Date: April 24, 2007
  By   /s/ [illegible]    
 
           
 
           [Insert Name]    
 
           
 
  Its   FVP Philips International B. V.    
 
           
 
            PHILIPS ELECTRONICS NORTH AMERICA CORPORATION    
 
           
Date: April 24, 2007
  By   /s/ Michael Miller, Jr.    
 
           
 
           Michael Miller, Jr.         Its Senior Vice President    

 

[**] Designates information that has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



 



ATTACHMENT A
Cardiac Science Patents
(This exhibit has been omitted and will be provided to the Securities and
Exchange Commission upon request).

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
Philips Patents
(This exhibit has been omitted and will be provided to the Securities and
Exchange Commission upon request).

 